Title: Samuel Harrison Smith to Alexander J. Dallas, 18 November 1815 (Abstract)
From: Smith, Samuel Harrison
To: Dallas, Alexander J.


                    § Samuel Harrison Smith to Alexander J. Dallas. 18 November 1815, Treasury Department, Revenue Office. “On the accompanying representation of Giles Holt, Keeper of the Gull Island Light House, I have the honor to state, for the information of the President, that he now receives four hundred and thirty three dollars 33/100, which is as large as any allowance made to a Keeper.
                    “The peculiar circumstances, urged in his behalf, will, in my opinion, however, justify an addition of one hundred dollars to his salary.”
                